Citation Nr: 0210483	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits based on a claim for VA 
pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.  He died on May [redacted], 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2001 Decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the appellant entitlement to VA 
disability pension for accrued benefit purposes.  A hearing 
was held before the undersigned member of the Board at the RO 
in June 2002.   

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2001) after 
this decision of the Board has been issued.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  At the time of his death on May [redacted], 2000, the veteran had 
a pending claim for nonservice connected pension benefits. 

3.  In July 2000, the appellant submitted a claim for 
entitlement to accrued benefits based on the veteran's claim 
for VA pension.  

4.  The appellant, who is the veteran's son, is over the age 
of 18 years and is not shown to have been permanently 
incapable of self-support before reaching the age of 18 
years.  

5.  It has not been established, nor does the appellant 
contend, that he bore any of the expense of last sickness or 
burial of the veteran.


CONCLUSION OF LAW

The appellant is not a proper claimant for any accrued VA 
pension benefits due the decreased veteran; there is no legal 
basis for payment of accrued benefits.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.57, 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the RO granted the veteran's claim of 
entitlement to nonservice connected pension benefits, 
however, it was discovered about a week later that the 
veteran died on May [redacted], 2000.  As such, the benefits were not 
paid, as claim does not survive his death.  See Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Nevertheless, applicable law provides that certain parties 
may be paid periodic monetary benefits (due and unpaid for a 
period not to exceed two years) to which a veteran was 
entitled (as is the case here) at the time of his or her 
death under existing ratings or based on evidence in the file 
at the time of his death. 38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1000 (2001).  

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  
38 C.F.R. § 3.1000(a)(1),(4) (2001).

For the purpose of determining entitlement to these benefits, 
the term "child" includes an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support, or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 1999 & Supp. 2001); 38 C.F.R. 
§§ 3.57, 3.1000(d)(2) (2001).

In this case the appellant, who is the veteran's son, 
submitted in July 2000 what was construed to be a claim for 
entitlement to VA pension for accrued benefit purposes 
(documented in a July 2000 report of contact form).  The RO 
denied this claim in January 2001, and the present appeal 
ensued.

The crux of the matter in this particular case is whether the 
appellant meets the requirements for entitlement to receipt 
of VA pension for accrued benefits purposes, and not whether 
the veteran, prior to his death, was entitled to this pension 
(i.e. this was determined to be the case, albeit after the 
veteran's death). 

In this regard, the Board notes that the appellant is over 
the age of 18 years, and does not claim otherwise, and it has 
neither been shown nor alleged that he was permanently 
incapable of self-support prior to reaching the age of 18.  
Clearly, the appellant does not meet any of the criteria 
which would permit receipt of accrued benefits to the extent 
that such benefits may be paid to a "child" of a deceased 
veteran.  38 U.S.C.A. § 101(4) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.57, 3.1000 (2001).

Further, the appellant has made no allegations to the effect 
that he bore the expense of last sickness or burial of the 
veteran.  In fact, in his January 2001 notice of disagreement 
and during the June 2002 Travel Board hearing, the appellant 
acknowledged that the veteran's caretakers had been paid out 
of the veteran's saving account, and from a review of the 
record, it appears that persons other than the appellant, as 
well as the veteran's estate, dealt with the burial expenses.

The Board notes that the appellant's main contention is that 
as funds from the veteran's savings were used to pay his 
caretakers up until the time of his death, the pension 
benefits due him at the time of his death should be paid to 
his family and/or estate.  The Board also notes the 
appellant's contention, made during the Travel Board hearing, 
that in March 2000 he was told by a VA representative that 
the veteran was eligible for pension and that a direct 
deposit should be made into the veteran's account by the 
middle of April 2000.  The Board appreciates the fact that in 
reality the veteran would have been due about two months of 
pension benefits had he not died prior to the favorable June 
2000 RO determination on his March 2000 claim for pension, 
and that someone at VA may have (the Board is not conceding 
this as a fact) led him to believe that payments would begin 
in mid-April 2000.  

However, as noted above, the appellant has not attained the 
status of a person entitled to accrued benefits as defined 
under the pertinent law and regulation; in other words, he is 
not a proper claimant for these benefits.  Accordingly, while 
the Board is sympathetic to the appellant's feelings about 
the circumstances surrounding the timeliness of the RO's 
handling of the veteran's claim, the issue need not be 
addressed at this time since the appellant has not presented 
a legal claim for a VA benefit.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The Board emphasizes, in this regard, that the 
law and regulations are binding on both the appellant and the 
Board.  Accordingly, the Board concludes that basic 
eligibility for accrued benefits under the criteria described 
above have not been met, thereby warranting a denial of the 
claim.

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000" (VCAA).  The purpose of this bill is 
to reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

While it is unclear whether the RO has specifically addressed 
this new legislation with regard to this claim on appeal, by 
virtue of the January 2001 statement of the case, the 
appellant had been given notice of the evidence necessary to 
support the claim.  The Board finds the duty to assist the 
appellant in the development of the claim under the VCAA has 
been met.  Again, where, as here, the law is dispositive, the 
appeal must be terminated or denied as without legal merit.  
Sabonis, 6 Vet. App. 426 (1994).  As such, even if 
applicable, further development consistent with the dictates 
of the VCAA would not result in a different outcome of this 
matter.



ORDER

The appellant's claim of entitlement to VA pension for 
accrued benefit purposes is precluded by law and the appeal 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
	
